Mb. Justice Aldbey
delivered the opinion of the court.
Greorge Marxuach has presented to us a motion for the dismissal of the appeal which the defendants, Victor Aguilar and Paulina Náter, took to this court from a decision of the District Court of San Juan, Section 1, which decision was entered as a judgment and held that the appeal taken by the defendants from the judgment of the Municipal Court of San Juan had been abandoned.
The record of the said appeal has not been filed in this court and among the papers presented to us by the attorneys for the parties at the hearing on the motion we do not find any certificate to the effect that the appeal, the dismissal of which is now sought, has been perfected. It is true that the party who moves for the dismissal states in his motion that the decision of the district court was appealed from by the defendants and that said party filed what seems to be a copy of a notice of appeal addressed by the defendants in this case to the said district court, but there is nothing to *1143show that it was presented to the clerk of the lower court. Neither the allegations of the motion on this point, nor the admission of the attorneys for the parties that the appeal was taken, nor the copy of said notice of appeal, is sufficient to show that an appeal was taken to this court. In order that we may have jurisdiction to decide whether an appeal should be dismissed it is necessary first to show us, in an authentic manner, that the appeal sought to be dismissed exists, without which showing we cannot consider the grounds on which the motion for the dismissal is based. The mere statements of the parties will not suffice.
For the foregoing reasons the motion should be overruled.

Mbtion overruled.

Justices Wolf and del Toro concurred.
Chief Justice Hernández and Justice MacLeary took no part in this decision.